Appeal from a decision of the Unemployment Insurance Appeal Board. Claimant was employed as a model, but becoming pregnant, lost this job temporarily and filed a claim for unemployment insurance benefits. The initial determination by the Commissioner, based on proof that her only training and experience was in modeling, was that she was ineligible. She appealed this determination and on the hearing before the Referee she testified that she had training as a dress designer and also that she had actual experience as a clerk-stenographer. In her initial questionnaire and interview she disclosed merely that she had been a model. Her testimony before the Referee disclosed that she had had training as a designer in a designing school in New York, but although she had designed one robe for the employer for whom she worked as a model, which was accepted, she had never actually had experience as a paid designer. She testified that she limited her search for a job to designing. The Referee ruled that claimant had unduly restricted her search for a job designing, and that her actual experience 'in this field was so limited, that she should have sought employment as a clerk-stenographer, a field in which she had had actual experience. This seems a reasonable view of the facts in the case. Decision of the Unemployment Insurance Appeal Board affirming the Referee is unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.